Exhibit 10.40




LOAN AGREEMENT




THIS LOAN AGREEMENT is made as of March 30, 2007, by and between CENTURY
PROPERTIES FUND XIX, a California limited partnership (“Borrower”), and ING LIFE
INSURANCE AND ANNUITY COMPANY, a Connecticut corporation (“Lender”).




RECITALS:




A.

Lender is the holder and owner of the certain Promissory Note dated May 17,
2005, in the original principal amount of $11,000,000.00 by Borrower to Lender
("Original Note"), which Original Note is secured by, among other things, the
Deed of Trust, Security Agreement, Financing Statement and Fixture Filing
recorded May 17, 2005 as Document No. 20050652040, Maricopa County, Arizona,
records ("Deed of Trust").




B.

 Borrower has requested that Lender make additional loans (collectively the
“Loan”) to Borrower in the aggregate principal amount of $6,500,000.00, only a
portion of the principal being advanced on this date, and the remainder to be
advanced, if at all, subject to the terms and conditions hereinafter set forth.




C.

Lender is willing to make the Loan to Borrower only on the terms and subject to
the conditions and requirements set forth in this Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:







ARTICLE I




DEFINITIONS; CONSTRUCTION




Section 1.01

Definitions.  For purposes of this Agreement, the following terms shall have the
indicated meanings as set forth below:




“Agreement” shall mean this Loan Agreement, as amended, supplemented or modified
from time to time.




“Assignment of Rents and Leases” shall mean the Assignment of Rents and Leases
dated as of May 17, 2005, recorded as Document No. 20050652041, Maricopa County,
Arizona, as amended.  




“Borrower” shall have the meaning given such term in the preamble to this
Agreement and shall include its successors and assigns.














“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banks in Atlanta, Georgia are customarily closed.




“Collateral” shall mean any and all of the property which is granted, pledged or
assigned to Lender or in which Lender is otherwise granted a Lien to secure the
obligations pursuant to any and all of the Security Documents.




“Deed of Trust” shall mean shall have the meaning given such term in the
preamble to this Agreement and any extensions, renewals, modifications or
replacements thereof or therefor.




“Default” shall mean any condition or event which, with notice or lapse of time
or both, would constitute an Event of Default.




“Environmental Indemnification Agreement” shall mean the Environmental
Indemnification Agreement dated as of May 17, 2005 by Borrower in favor of
Lender, and any extensions, renewals, modifications or replacements thereof or
therefor.




“Event of Default” shall have the meaning provided in Article III hereof.




“Improvements” shall mean all improvements constructed on the Land.




“Land” shall mean, collectively, all of the real property described and defined
as “Land” in the Deed of Trust.




“Lender” shall have the meaning given such term in the preamble to this
Agreement and shall include such Person’s successors and assigns.




“Lien” shall mean any mortgage, deed to secure debt, deed of trust, pledge,
security interest, security deposit, encumbrance, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof, and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction).




“Loan” shall have the meaning given such term in the preamble to this Agreement.




“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Documents, and any other certificates or written undertakings of
Borrower in favor of Lender delivered contemporaneously with the delivery of
this Agreement, other than the Environmental Indemnification Agreement.




"Modification Agreement" shall mean the certain Modification Agreement dated as
of this same date between Borrower and Lender.




“Notes” shall mean collectively the Original Note, Note B, Note C and Note D.














“Note B” shall mean the Promissory Note dated as of this same date by Borrower
and payable to the order of Lender in the original stated principal amount of
$3,000,000.00, as evidence of the Loan, and any extensions, renewals,
modifications or replacements thereof or therefor.




“Note C” shall mean the Promissory Note dated as of this same date by Borrower
and payable to the order of Lender in the original stated principal amount of
$1,750,000.00, as evidence of the Loan, and any extensions, renewals,
modifications or replacements thereof or therefor.




“Note D” shall mean the Promissory Note dated as of this same date by Borrower
and payable to the order of Lender in the original stated principal amount of
$1,750,000.00, as evidence of the Loan, and any extensions, renewals,
modifications or replacements thereof or therefor.




“Obligations” shall mean, collectively, all amounts now or hereafter owing to
Lender by Borrower pursuant to the terms of or as a result of this Agreement,
the Notes, or any other Loan Documents or the Environmental Indemnification
Agreement, including without limitation, the unpaid principal balance of the
Loan and all interest, fees, expenses and other charges relating thereto or
accruing thereon, as well as any and all other indebtedness, liabilities,
covenants, duties and obligations of Borrower, whether direct or indirect,
absolute or contingent, or liquidated or unliquidated, monetary or non-monetary,
which may be now existing or may hereafter arise under or as a result of any of
the Loan Documents, the Environmental Indemnification Agreement, and together
with any and all renewals, extensions, or modifications of any of the foregoing.




“Person” shall mean any individual, partnership, limited partnership, limited
liability company, firm, corporation, association, joint venture, trust or other
entity, or any government or political subdivision or agency, department or
instrumentality thereof.




“Property” shall mean, collectively, the property, including the Land and all
improvements, fixtures and related personal property located thereon.




“Security Documents” shall mean, collectively, the Security Instruments, the
Assignment, Consent and Subordination Regarding Management Agreement dated as of
May 17, 2005, and each other affidavit, certificate, security, mortgage,
assignment, financing statements or other collateral document, whether now
existing or hereafter executed and delivered in connection with, or securing any
or all of, the Obligations.




“Security Instruments” shall mean, collectively, the Deed of Trust, the
Assignment of Rents and Leases, the UCC Financing Statements, the Modification
Agreement, and other security instruments executed this date by Borrower in
favor of Lender, to be recorded in the real estate records of the county where
the Property is located, and any extensions, renewals, modifications or
replacements thereof or therefor.














“Title Policy” shall mean that certain title insurance policy issued by Stewart
Title Guaranty Company (the “ Title Company ”) number M-9702-000639989 insuring
Lender’s interest in the Property as of the recording of the Deed of Trust, as
the same may be modified, amended and endorsed from time to time.




Section 1.02

Other Definitional Terms.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole, and not to any particular provision of this Agreement.
 Any pronoun used herein shall be deemed to cover all genders and all singular
terms used herein shall include the plural and vice versa.  Unless otherwise
expressly indicated herein, all references herein to a period of time which runs
“from” or “through” a particular date shall be deemed to include such date, and
all references herein to a period of time which runs “to” or “until” a
particular date shall be deemed to exclude such date.




ARTICLE II

INITIAL AND FUTURE ADVANCES OF NOTES

Section 2.01

Initial Advance of Note B.  On or about the date hereof, Lender shall advance
$3,000,000.00 to Borrower (the “Initial Advance”), representing the portion of
the original principal amount of the Loan evidenced by Note B, and Borrower
acknowledges receipt thereof.




Section 2.02

Future Funding of Note C and Note D.  




(a)

Rehabilitation.  Borrower is undertaking improvements to the Property as
summarized on Schedule 1 attached hereto and incorporated herein by this
reference ("Rehabilitation").  Disbursement of the proceeds of Note C and Note D
is conditioned upon completion of the Rehabilitation and expenditure of funds
with respect thereto.  Prior to the Note C Funding Deadline (as defined below),
Borrower shall have completed a portion of the Rehabilitation and shall have
paid 100% of the costs, fees and expenses related to the completion of such
portion of the Rehabilitation, with an aggregate expenditure of at least
$6,500,000.00 in respect thereof ("Note C Rehabilitation").  Prior to the Note D
Funding Deadline (as defined below), Borrower shall have completed the remaining
portion of the Rehabilitation, with an expenditure of the balance of the cost
estimate for the Rehabilitation as set forth in Schedule 1 hereto, approximately
$2,360,000.00 for an aggregate of $8,859,321.00, and shall have paid 100% of the
costs, fees and expenses related to the completion of such remaining portion of
the Rehabilitation ("Note D Rehabilitation").  




Upon completion of each of the Note C Rehabilitation and of the Note D
Rehabilitation, Borrower shall notify Lender of such completion, and Lender
shall inspect the Property.  At the time of or prior to such notification,
Lender shall be provided by Borrower with a final inspection report and a
certificate of substantial completion in form and substance satisfactory to
Lender certifying completion of all work on the Note C Rehabilitation or the
Note D Rehabilitation, as the case may be, from the architect/engineer and the
general contractor supervising the Note C Rehabilitation or the Note D
Rehabilitation.  Borrower shall have paid for











all such work and shall obtain from the general contractor and all
subcontractors, mechanics and materialmen lien waivers in the form customary in
Arizona to evidence such parties' receipt of payment in full for all labor and
materials and to irrevocably waive such parties' rights to lien the Property as
a result of any party's participation in the Note C Rehabilitation or the Note D
Rehabilitation, and shall provide the same to Lender.  All materials required to
be delivered to Lender for its review and approval in connection with completion
of the Note C Rehabilitation and the Note D Rehabilitation, and other required
evidence to support the funding of Note C or Note D, as the case may be, are
hereinafter sometimes referred to as the "Completion Evidence."




In the event that (i) Borrower completes the Note C Rehabilitation work or the
Note D Rehabilitation work, as the case may be, (ii) Lender approves the
Completion Evidence in respect of such work in its sole and absolute discretion,
(iii) no Event of Default exists under any of the Loan Documents, and (iv) the
conditions set forth in paragraph (b) below have been satisfied with respect to
Note C or Note D, as applicable, Lender shall fund Note C and Note D, as the
case may be, in accordance with this Section 2.02.  Borrower shall be limited to
no more than one draw for each of Note C and Note D, which must be drawn prior
to the Note C Funding Deadline or the Note D Funding Deadline, as the case may
be.  Borrower shall submit to Lender (or to Johnson Capital Group) a draw
request for each disbursement, which request must be accompanied by, unless
delivered to Lender previously, (A) copies of invoices, marked paid, (B) lien
waivers from all contractors, subcontractors, mechanics and materialmen in the
form customarily required by statute and by title companies issuing lien
coverage in the state, (C) an architect’s or engineer's certificate certifying
that the Note C Rehabilitation or Note D Rehabilitation work items have been
completed pursuant to the budget and that such work has been completed in a good
and workmanlike manner in accordance with the plans and specifications for such
work or the recommendations set forth in the engineer report, as applicable, (D)
an inspection letter from Johnson Capital Group, and (E) to the extent required
by the jurisdiction having authority  over building and repair matters in the
city and county in which the Property is located, any certificate of occupancy,
inspections or other approvals of such jurisdiction as may be required for
completion and occupancy.




(b)

Funding.  Upon satisfaction of the foregoing, Borrower shall have the right to
obtain future disbursement of the principal amounts of Note C and Note D, as the
case may be (each such disbursement hereinafter a “Future Advance”), upon and
subject to Borrower’s full and complete satisfaction of the following:




(i)

General Future Advance Conditions – Both Notes




(A)

Borrower must submit to Lender, no later than ten (10) Business Days prior to
the applicable Note C Funding Deadline or Note D Funding Deadline (as such terms
are hereinafter defined), a written request (“Advance Notice”) for disbursement
of the applicable Note C or Note D, together with the Completion Evidence and
the supporting materials evidencing Borrower’s completion of the conditions
required below (each set of conditions under the heading for the particular
Note, hereinafter “Advance Conditions”) for the Future Advance of Note C or Note
D, as applicable.














(B)

Lender shall provide written acknowledgment to Borrower of Lender’s receipt of
an Advance  Notice no more than ten (10) days following its receipt thereof
(“Acknowledgment Letter”). The Acknowledgment Letter will set forth Lender’s
approval of Borrower’s completion and satisfaction of the Completion Evidence
and the Advance Conditions or its disapproval with a specification of the
reasons for such disapproval.  If Lender approves the Advance Notice for a
Future Advance, Lender shall fund the Future Advance within twenty (20) days
after Lender's Acknowledgment Letter provided all remaining terms and conditions
of this Section 2.02 are satisfied in full by Borrower.




(C)

Borrower shall execute such additional loan documentation as Lender shall
reasonably request to evidence and acknowledge the funding of Note C or Note D,
as applicable, including, without limitation, a funding disbursement statement
with authorization and acknowledgment of the disbursement, and Borrower’s
certification in form and substance satisfactory to Lender to certify ERISA
representations and warranties set forth in Paragraph 47 of the Deed of Trust
remain true and correct, to satisfy Lender and the Title Company as to all
matters necessary in order to issue the required title endorsement in connection
with such Future Advance, to certify the satisfaction of the required Completion
Evidence and completion of the applicable Advance Conditions, to certify that no
Event of Default exists under the Loan Documents, to certify that the officer
requesting such Future Advance and executing any required documentation thereof
has authority to do so, and such other documentation as Lender shall reasonably
request.   Additionally, Borrower shall obtain an opinion of its legal counsel
in favor of Lender in form and substance satisfactory to Lender pertaining to
the due organization and authority of Borrower and enforceability of the
additional documentation in connection with such Future Advance (and otherwise
substantially in the form used for closing of the Loan).   




(D)

All Future Advances shall be funded through the Title Company.  Each Future
Advance shall become part of the outstanding principal balance of the Loan and
the indebtedness under the Loan Documents (and secured by the Security
Documents) immediately upon Lender’s funding of the advance to the Title
Company.    




(E)

Borrower shall deliver, or cause the Title Company to deliver, to Lender at
funding of a Future Advance in respect of Note C and of Note D, a date down
endorsement bringing forward the effective date of Lender’s Title Policy through
the date and time of funding of each Future Advance, increasing the insured
amount on the Title Policy by the principal amount of Note C and Note D (so that
upon the final advance of the full amount of Note D, the Title Company shall
have insured under the policy the full amount of the Loan), deleting any and all
pending disbursement conditions from the policy as pertained to Note C or Note
D, as applicable, continuing forward all title insurance coverage and
endorsements to the Title Policy, and showing no new exceptions or other matters
affecting title to the Property other than those items reflected in the Title
Policy at











the time of its original issuance unless such new exceptions or matters have
been approved by Lender in its sole discretion.  No mechanic’s and/or
materialmen’s or other construction liens shall exist with respect to the
Property that are not insured over by the Title Company in Lender’s Title Policy
and/or bonded over.  The lien and interest of the Deed of Trust must be a first
priority lien, to the full extent of the full amount of the Loan and the Notes
funded through the applicable Future Advance.  Lender shall not be obligated to
make a disbursement of any Future Advance of Note C or Note D that would result
in any change in priority of the lien and interest of the Deed of Trust as to
any portion of the Loan, including the amount of the Future Advance to be
funded.




(F)

If the Borrower fails to qualify or draw the Future Advance in respect of Note
D, then within thirty (30) days after the Note D Funding Deadline, Borrower
shall obtain at its sole cost and expense, a title endorsement to Lender’s Title
Policy deleting any and all pending disbursement endorsements (and the full
insured amount on Schedule A of the Title Policy must be no less than the
aggregate principal amount of all advances made on the Loan to date, including
the Original Note, Note B and any completed Future Advance) and no other change
shall be permitted to be made to Lender’s Title Policy.




(G)

Borrower must pay simultaneously with funding of each Future Advance all actual
third party costs, fees and expenses incurred by Lender in order to complete the
Future Advance in accordance with the terms hereof, including, without
limitation, reasonable attorneys’ fees and expenses and title costs, fees,
premiums and expenses.




(H)

Lender shall have no obligation to fund either Note C or Note D if at any time
prior thereto the principal balance outstanding under the Notes has been reduced
to zero.




(ii)

Note C Future Advance




(A)

Borrower shall have until December 27, 2007 (“Note C Funding Deadline”) within
which to satisfy the requirements of this Section 2.02 to qualify for and close
on disbursement of Note C.  Lender shall have no obligation to fund Note C
following the Note C Funding Deadline.  If Borrower fails to satisfy the
conditions for the Future Advance in respect of Note C in accordance with this
Section 2.02, then Lender also shall have no obligation to fund Note D following
the Note C Funding Deadline.




(B)

Note B shall not have been prepaid prior to the funding of the Future Advance in
respect of Note C.























(iii)

Note D Future Advance




(A)

Borrower shall have until May 28, 2008 (“Note D Funding Deadline”) within which
to satisfy the requirements of this Section 2.02 to qualify for and close on
disbursement of Note D.  Lender shall have no obligation to fund Note D
following the Note D Funding Deadline or if the Future Advance in respect of
Note C has not been funded.




(B)

Borrower must submit to Lender for its review and approval either an affidavit
to the effect there has been no change in the improvements that would be shown
on an updated survey, or, if there has been any such change, an updated as-built
survey of the Property showing the completed site improvements on the Property
as of the time immediately prior to the funding of the Future Advance in respect
of Note D.  The Title Policy endorsement required by General Future Advance
Conditions – Both Notes, Section 2.02(b)(i). above, must also include an updated
3.1 zoning endorsement, with parking, applicable to any such new improvements
and an updated survey endorsement in form and substance satisfactory to Lender
in its sole discretion.  In the event either Note C or Note D is not funded by
the Note C Funding Deadline or the Note D Funding Deadline, the foregoing shall
be provided to Lender by the Note C Funding Deadline or the Note D Funding
Deadline, as the case may be.




(C)

Neither Note B nor Note C shall have been prepaid prior to the funding of the
Future Advance in respect of Note D.




Section 2.03

Note; Repayment of Principal and Interest.  Borrower’s obligations to pay to
Lender the principal of and interest on the Loan shall be evidenced by the
Notes.  The Loan shall bear interest at the rate or rates per annum specified in
the Notes and such interest shall be calculated and shall be paid and shall
accrue in the manner specified in the Notes.  







ARTICLE III




EVENTS OF DEFAULT




Section 3.01

Events of Default.  Each of the following events shall constitute an Event of
Default under this Agreement:




(a)

The occurrence of an Event of Default under the Loan Documents (other than this
Agreement) or the Environmental Indemnification Agreement;




(b)

Should any Default occur in the performance or observance of any term, condition
or provision contained in this Agreement which does not relate to the nonpayment
of any monetary sum, which Default shall continue for thirty (30) days after the
Lender gives Borrower written notice thereof;














(c)

Should any representation or warranty made by Borrower herein or in any of the
other Loan Documents or the Environmental Indemnification Agreement be false or
misleading in any material respect on the date as of which made (or deemed
made); and




(d)

Should Borrower be terminated, liquidated, dissolved or otherwise cease to
exist.




Section 3.02

Remedies.  Upon the occurrence of an Event of Default, Lender may, in its
discretion, exercise one or more of the following remedies:




(a)

Accelerate the maturity of the Obligations and declare the entire unpaid
principal balance of, and any unpaid interest then accrued on, the Notes,
together with any Prepayment Premium, without demand or notice of any kind to
Borrower or any other Person, to be immediately due and payable.     




(b)

Take all, any or any combination of the actions Lender may take under any of the
other Loan Documents or the Environmental Indemnification Agreement upon the
occurrence of a default or an event of default thereunder.  




(c)

Perform, or cause to be performed, any obligation, covenant or agreement that
Borrower has failed to perform or comply with, and in such event all costs and
expenses incurred by Lender in performing any such obligation, covenant or
agreement shall be added to the Obligations and shall be secured by the Security
Instruments, and shall bear interest at the Default Rate (as defined in the
Notes, whichever is greatest) from the date paid or incurred by Lender, and the
interest thereon shall also be added to and become a part of the Obligations and
shall be secured by the Security Instruments.




(d)

Continue to act, with respect to Borrower and the Loan, as if no Event of
Default had occurred, which continuance shall not be or be construed as a waiver
of Lender’s rights; and assert the Event of Default and take any action provided
for herein at any time after the occurrence and during the existence of the
Event of Default.




(e)

Proceed as authorized by law to obtain payment of the Loan.




(f)

Take all, any, or any combination of the actions Lender may take under
applicable law or equity subject to the limitations on liability of Borrower
contained in the Loan Documents.




No failure or delay on the part of Lender to exercise any right or remedy
hereunder or under the Loan Documents or the Environmental Indemnification
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy hereunder preclude any further exercise thereof
or the exercise of any further right or remedy hereunder or under the Loan
Documents or the Environmental Indemnification Agreement.  No exercise by Lender
of any remedy under the other Loan Documents or the Environmental
Indemnification Agreement shall operate as a limitation on any rights or
remedies of Lender under this Agreement, except to the extent of moneys actually
received by Lender under the other Loan Documents or the Environmental
Indemnification Agreement.














Section 3.03

Costs and Expenses.  All costs and expenses incurred by Lender in connection
with any of the actions authorized in this Article, after an Event of Default,
including without limitation attorneys’ fees, shall be and constitute a portion
of the Loan, secured in the same manner and to the same extent as the Loan, even
though such costs and expenses may cause the amount of the Loan to exceed the
face amount of the Notes.  Whenever than terms of this Agreement require
Borrower to pay attorneys’ fees of Lender, such obligation shall extend only to
reasonable attorneys’ fees, without regard to statutory interpretations,
actually incurred at normal hourly rates.




Section 3.04

Remedies Cumulative.  The foregoing remedies are cumulative of, and in addition
to, and not restrictive or in lieu of, the other remedies provided for herein
and the remedies provided for or allowed by the other Loan Documents or the
Environmental Indemnification Agreement, or provided for or allowed by law, or
in equity.




ARTICLE IV

MISCELLANEOUS

Section 4.01

Notices.

(a)

All notices, demands, requests, and other communications desired or required to
be given hereunder (“Notices”), shall be in writing and shall be given by: (i)
hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.

(b)

All Notices shall be deemed given and effective upon the earlier to occur of (i)
the hand delivery of such Notice to the address for Notices; (ii) one Business
Day after the deposit of such Notice with an overnight courier service by the
time deadline for next day delivery addressed to the address for Notices; or
(iii) three Business Days after depositing the Notice in the United States mail
as set forth in (a)(iii) above.  All Notices shall be addressed to the following
addresses:




Borrower:

Century Properties Fund XIX

c/o AIMCO Properties, L.P.

4582 S. Ulster Street, Suite 1100

Denver, Colorado 80237

Attn:  Trey O’Shields




With a copy to:

Bryan Cave LLP

3500 One Kansas City Place

1200 Main Street

Kansas City, Missouri 64105

Attn:  David Reid














Lender:

ING Life Insurance and Annuity

c/o ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Mortgage Loan Servicing Department




and to:

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia  30327-4349

Attention:  Real Estate Law Department




With a copy to:

Nyemaster, Goode, West,

Hansell & O'Brien, P.C.

700 Walnut, Suite 1600

Des Moines, Iowa 50309




or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice; provided, however, that the
“copy to” Notice to be given as set forth above is a courtesy copy only; and a
Notice given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.




Section 4.02

No Waiver; Remedies Cumulative.  No failure or delay on the part of Lender in
exercising any right or remedy hereunder and no course of dealing between
Borrower and Lender shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy hereunder or under the Notes preclude
any other or further exercise thereof or the exercise of any other right or
remedy hereunder.  The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which Lender would
otherwise have.  No notice to or demand on Borrower not required hereunder or
under any other Loan Document in any case shall entitle Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of Lender to any other or further action in any
circumstances without notice or demand.




Section 4.03

Successors and Assigns; Sale of Interest.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective legal
representatives, successors and permitted assigns of the parties hereto;
provided that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender, other than to
the extent expressly permitted by the Loan Documents.  Lender may sell or assign
all or any part of Lender’s rights, title or interests hereunder and under the
other Loan Documents or the Environmental Indemnification Agreement without the
prior written consent of Borrower; provided, however that any such assignment
shall not increase any of the obligations of Borrower under the Loan Documents
or the Environmental Indemnification Agreement.  In that event, such successor
or assignee shall be entitled to all of the rights of Lender under the Loan
Documents or the Environmental Indemnification Agreement.














Section 4.04

Modification.  This Agreement shall not be modified or amended in any respect
except by a written agreement executed by the parties in the same manner as this
Agreement is executed.




Section 4.05

Time of Essence.  Time is of the essence of this Agreement and each of the other
Loan Documents and the Environmental Indemnification Agreement.




Section 4.06

Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Arizona, without regard to principles of conflicts of laws thereof.




Section 4.07

Counterparts.  This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.




Section 4.08

Effectiveness; Survival.




(a)

This Agreement shall become effective on the date on which all of the parties
hereto shall have signed a copy hereof (whether the same or different copies)
and Lender shall have received the same.




(b)

All representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement, the other Loan Documents, the
Environmental Indemnification Agreement, and such other agreements and
documents, the making of the Loan hereunder and the execution and delivery of
the Notes, and shall terminate at such time as the Obligations have been paid
and satisfied in full; provided, however, that the Environmental Indemnification
Agreement shall remain in full force and effect in accordance with the terms
thereof notwithstanding any payment and dissatisfaction of the Obligations.




Section 4.09

Severability.  In case any provision in or Obligation under this Agreement or
the other Loan Documents or the Environmental Indemnification Agreement shall be
invalid, illegal or unenforceable, in whole or in part, in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.




Section 4.10

Independence of Covenants.  All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitation of, another covenant, shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.




Section 4.11

Headings Descriptive.  The headings of the several sections and subsections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.














Section 4.12

Termination of Agreement.  At such time as all Obligations have been paid and
satisfied in full, this Agreement shall terminate; provided however, that any
and all indemnity obligations of Borrower to Lender arising hereunder or under
any of the other Loan Documents, which are expressly stated to survive
satisfaction of the Obligations shall survive the termination of this Agreement
or such other Loan Documents, and provided further that all indemnity
obligations under the Environmental Indemnification Agreement shall survive such
payment and satisfaction of the Obligations as set forth in the Environmental
Indemnification Agreement.




Section 4.13

Entire Agreement. This Agreement and the other Loan Documents and the
Environmental Indemnification Agreement constitute the entire agreement between
Borrower and Lender with respect to the Loan, the other Obligations and the
Collateral and supersede all prior agreements, representations and
understandings related to such subject matters.




Section 4.14

ERISA.  Borrower hereby represents, warrants and agrees that as of the date
hereof, none of the partners in the Borrower is an employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974
as amended, a plan as defined in Section 4975(e)(1) of the Internal Revenue Code
of 1986 as amended, nor an entity the assets of which are deemed to include plan
assets pursuant to Department of Labor regulation Section 2510.3-101 (the “Plan
Asset Regulation”).  Borrower further represents, warrants and agrees that at
all times during the term of the Loan the Borrower shall satisfy an exception to
the Plan Asset Regulation, such that the assets of the Borrower shall not be
deemed to include plan assets.  If at any time during the entire term of the
Loan any of partners in the Borrower shall include a plan or entity described in
the first sentence of this Section, Borrower shall as soon as reasonably
possible following an investment by such a plan or entity, provide Lender with
an opinion of counsel reasonably satisfactory to Lender indicating that the
assets of the Borrower are not deemed to include plan assets pursuant to the
Plan Asset Regulation.  In lieu of such an opinion, the Lender may in its sole
discretion accept such other assurances from the Borrower as are necessary to
satisfy Lender in its sole discretion that the assets of the Borrower are not
deemed to include plan assets pursuant to the Plan Asset Regulation.  Borrower
understands that the representations and warranties herein are a material
inducement to Lender in the making of the Loan, without which Lender would have
been unwilling to proceed with the closing of the Loan.




Section 4.15

Jury Trial Waiver; Consent to Forum.




(a)

TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER IRREVOCABLY WAIVES ALL RIGHT OF
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
ENVIRONMENTAL INDEMNIFICATION AGREEMENTS OR ANY MATTER ARISING HEREUNDER OR
THEREUNDER.




(b)

BORROWER ALSO AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN











DOCUMENTS OR THE ENVIRONMENTAL INDEMNIFICATION AGREEMENTS OR TO ENFORCE ANY
JUDGMENT OBTAINED AGAINST BORROWER IN CONNECTION WITH THIS AGREEMENT OR SUCH
OTHER LOAN DOCUMENT, MAY BE BROUGHT BY LENDER IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF THE STATE IN WHICH LENDER’S ADDRESS SHOWN ABOVE IS
LOCATED, OR IN ANY ONE OR MORE OTHER STATE OR FEDERAL COURTS SITTING IN ANY
COUNTY AND STATE IN WHICH ANY OF THE PROPERTY IS LOCATED.  BORROWER IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE AFORESAID STATE AND FEDERAL COURTS, AND
IRREVOCABLY WAIVES ANY PRESENT OR FUTURE OBJECTION TO VENUE IN ANY SUCH COURT,
AND ANY PRESENT OR FUTURE CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM, IN
CONNECTION WITH ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE ENVIRONMENTAL INDEMNIFICATION AGREEMENTS.







[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]














IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered on their behalf as of the date first above stated.







CENTURY PROPERTIES FUND XIX, a California limited partnership

 

By:  Fox Partners II, a California general partnership, its general partner,

 

By:  Fox Capital Management Corporation, a California corporation, its managing
general partner







         By: /s/Patti K. Fielding

Patti K. Fielding,

Executive Vice President and Treasurer







STATE OF COLORADO                   )

) ss.

COUNTY OF DENVER

)




On this 22 day of  March, 2007, before me, the undersigned, a notary public,
personally appeared Patti K. Fielding, to me personally known, who being by me
duly sworn did say that the person is the Executive Vice President and Treasurer
of Fox Capital Management Corporation, the managing general partner of Fox
Partners II, the general partner of CENTURY PROPERTIES FUND XIX, a California
limited partnership, executing the foregoing instrument; that no seal has been
procured by the corporation; that the instrument was signed on behalf of the
corporation as managing partner of the general partner of Century Properties
Fund XIX, by authority of the corporation's Board of Directors; and such officer
acknowledged execution of the instrument to be the voluntary act and deed of the
corporation on behalf of the general partnership on behalf of the limited
partnership, by it and by the officer voluntarily executed.




/s/Gail D. Coalson

Name: Gail D. Coalson

Notary Public: My commission expires 2/17/2008







[SIGNATURE PAGE TO LOAN AGREEMENT, CONTINUED ON FOLLOWING PAGE]




















ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation




By:  ING Investment Management LLC, its duly authorized agent







By: /s/Gregory R. Michaud

Name: Gregory R. Michaud

Title: Vice President










[CONTINUATION OF SIGNATURE PAGE TO LOAN AGREEMENT]









